Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The restriction is moot as the non-elected claims have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Joseph Kroczynski (53,160) on May 17, 2021.
The application has been amended as follows: 
In the specification:
At paragraph [0058], please replace “that used with a dry plasma etch” with - - than used with a dry plasma etch- - .
At paragraph [0068], please replace “that used with a dry plasma etch” with - - than used with a dry plasma etch- - .

In the claims:
In claim 1, at line 9, after “fluorinated hydrocarbon gasses”, please insert - - which is not a plasma process or a plasma enhanced process - - 
In claim 10, at line 11, after “fluorinated hydrocarbon gasses”, please insert - - which is not a plasma process or a plasma enhanced process - - 
The following is an examiner’s statement of reasons for allowance:   The prior art of record teaches the treatment with fluorine gasses in RIE etch processes prior to the (wet) oxide etch.  In the RIE process the reactive species are generated by a plasma and so are at least plasma assisted/enhanced.  The prior art does not teach the treatment with fluorine gasses without plasma enhancement to fluorinate the surface prior to an (wet) oxide etch.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agawal et al. 9997371 teaches the exposure of the resist to oxygen containing gasses without igniting the plasma to modify surfaces of carbon based materials in step 304 of figure 3 (8/9-34).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 17, 2021